MEMORANDUM OF DECISION.
After a jury-waived trial in Superior Court, Sagadahoc County, Mooers was convicted on two counts of theft 17-A M.R. S.A. § 353 (Class C and Class E). On appeal for insufficiency of the evidence, we affirm his convictions.
Each of Mooers’ convictions will be overturned only if, viewing the evidence most favorably to the State, no trier of fact could rationally find proof of guilt beyond a reasonable doubt. State v. Theriault, 425 A.2d 986, 988 (Me.1981). We find ample evidence on the record to support the presiding justice’s conclusions that Mooers committed the crimes as charged.
The entry is:
Judgment affirmed.
All concurring.